                                                                              IN THE UNITED STATES DISTRICT COURT
                                                                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                                                        EASTERN DIVISION
                                                                                         No. 4:15-CV-98-BO


    PATRICKP. STAUDNER,                                                                          )
                                                                                                 )
                                                                                  Plaintiff,     )
                                                                                                 )
    v.                                                                                           )                    ORDER
                                                                                                 )
    ROBINSON AVIATION, INC.,                                                                     )
    PROFESSIONAL AIR TRAFFIC                                                                     )
  . CONTROLLERS ORGANIZATION,                                                                    )
                                                                                                 )
                                                                                 · Defendants.   )



                                          Several motions in limine filed prior to the trial remain pending on the Court~ s docke~. [DE
    ; ·' '.. i -. i: '.' . : '                       ;;         '.' .   ·. :
    13U, '138; 146,151]. The clerk is DIRECTED to terminate these motions as pending as the trial in

   this matter has concluded and any evidentiary objections made therein were either raised and ruled

   oh at the trial or waived.                                                  See, e.g., Finch v. Covil Corp., 388 F. Supp. 3d 593, 612 (M.D.N.C .

...f.owf (9ourts routinely defer deciding motions in limine and consider objections raised during the
   trial); Fed. R. Ev1ci. 103(b).




   so. ORDERED, this _j day of March 2020.
                ' '.         .,
    ; : ·. ', - ~ ' :;                            1 ~;   ! .



     .
   ! ' ' \    ·<. ~ ~ }'          1
                                      .
                                      •     'I      ; I, l ··




   ! ', ' .    , 1   ~   !            '.,    ·,      ,   l :    ( •
